UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BEATRICE SHIRLEY WILLIAMS STEELE,
Plaintiff,
-against-

ZHEJIANG HUSHAI PHARMACEUTICAL
CO LTD.; SANDOZ’S PRODUCTS
TORRENT, Subsidiary of Novartis Swiss
Multinational Pharmaceutical Co.; HETERO
LABS LIMITED TORRENT,

Defendants,

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
|DOC #

DATE FILED: GF Te014

 

 

 

 

 

 

 

 

JOHN G. KOELTL, United States District Judge:

19-CV-4106 (JGK)

MEMORANDUM OPINION
AND ORDER

Plaintiff, appearing pro se, brings this action under the Court’s federal question and

diversity jurisdiction, 28 U.S.C. §§ 1331, 1332, alleging that she was injured by a medication

prescribed to her by her doctor. By order dated May 28, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, i” forma pauperis. For the reasons set

forth below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the

date of this order.

STANDARD OF REVIEW

The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v, Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

 
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original).

BACKGROUND

Plaintiff Beatrice Shirley Williams Steele resides in the Bronx, and she filed this
complaint against “Zhejiang Hushai Pharmaceutical Co. Ltd.”; “Sandoz’s Products Torrent
subsidiary of Novartis Swiss Multinational Pharmaceutical Co.,” and “Hetero Labs Limited
Torrent.” The complaint contains the following allegations. Plaintiff's doctor prescribed Losartan
for high blood pressure. Plaintiff received a notice from CVS pharmacy that certain lots of
Losartan had been recalled because “an unexpected impurity was found in these products that
may cause a potential health hazard or safety risk to plan members who may be using product
affected by this recall.” (ECF No. 2 at 8.) Plaintiff experienced headaches, numbness in her
hands, leg cramping, weakness, shortness of breath, and nausea. Plaintiff does not explicitly state
that the Losartan she received was part of one of the recalled lots, or that the Losartan caused the
complained-of conditions.

Plaintiff does not provide service addresses for Defendants. An internet search shows that
Zhejiang is headquartered in China, and Hetero Labs is headquartered in India; both entities have
New Jersey offices. Sandoz is headquartered in Germany, but Plaintiff alleges that it is a
subsidiary of Novartis, a Swiss company with a New York office.

i DISCUSSION

A. Jurisdictional Issues

The allegations in the complaint do not suggest any claims arising under federal law, and
therefore this Court does not have federal question jurisdiction over the case. The complaint

could be liberally construed as asserting a products liability claim under the Court’s diversity

 
jurisdiction. Under New York law, there are four separate theories under which a plaintiff may
recover based upon a claim of products liability: (1) strict liability; (2) negligence; G) express
warranty; and (4) implied warranty. See Hilaire v. DeWalt Indus. Tool Co., 54 F. Supp. 3d 223,
251 (E.D.N.Y. 2014); Voss v. Black & Decker Mfg. Co., 59 N.¥.2d 102, 106-07 (1983). To
establish a prima facie case with regard to any of these four theories, the plaintiff must show that
the product at issue was defective and that the defective product was the actual and proximate
cause of her injury. Voss, 59 N.¥.2d at 107-09, see also 89 N.Y. Jur. 2d Products Liability § 2.

Because Plaintiff does not state that the medication she received was in one of the
recalled lots, or that the medication caused the conditions she complains of, it is not clear that
Plaintiff can state a products liability claim. Therefore, it is unclear whether there is diversity
jurisdiction in this case.

B, Service Issue

Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on
the Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 ¥.3d. 119,
123 (2d Cir. 2013); 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process .. . in [IFP] cases.”); Fed. R, Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP).

But Plaintiff must provide addresses where Defendants may be served. See, e.g.
Gonzalez v. L’Oreal USA, Inc., 489 F. Supp. 2d 181, 184 (N.D.N_Y. 2007) (“Although plaintiffs
proceeding in forma pauperis are entitled to rely upon the United States Marshal to effect
service, that reliance is not absolute; plaintiffs always retain the obligation to provide the process
servers with the necessary information and to generally make diligent efforts” to ensure that the
service was effected.) Lf Plaintiff needs assistance with this matter, she may contact the NYLAG

Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal

 
clinic staffed by attorneys and paralegals to assist those who are representing themselves in civil
lawsuits in the Southern District of New York. A copy of the flyer with details of the clinic is
attached to this order.

Cc. Leave to Amend

District courts generally grant a pro se plaintiff an opportunity to amend a complaint to
cure its defects. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo,
861 F.2d 40, 42 (2d Cir. 1988). Plaintiff is granted leave to amend her complaint to provide
service addresses for Defendants, and to provide any additional facts in support of a products
liability claim, including whether the medication she received was in one of the recalled lots, or
that-the medication caused the conditions of which she complains.

Because Plaintiff’s amended complaint will completely replace, not supplement, the
original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.
CONCLUSION

The plaintiff’s complaint is dismissed without prejudice. The Clerk of Court is directed to
assign this matter to my docket, mail a copy of this order to Plaintiff, and note service on the
docket. Plaintiff is granted leave to file an amended complaint that complies with the standards
set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit
within sixty days of the date of this order, caption the document as an “Amended Complaint,”
and label the document with docket number 19-CV-4106 (JGK). An Amended Complaint form is
attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the
time allowed, and she cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

 
The Clerk of Court is directed to docket this as a “written opinion” within the meaning of
Section 205(a)(5) of the E-Government Act of 2002.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: June 3, 2019

New York, New York On - / C x

~,AOHN G. KOELTL
“Phe States District Judge

 
